PER CURIAM.
This is a consolidated appeal from two orders of the deputy, one awarding claimant, Charlotte Cleghorn, permanent total disability benefits as a result of her on-the-job injury, and the other awarding claimant an attorney’s fee of $10,500.00. There is competent, substantial evidence supporting the deputy’s conclusion that claimant’s disabling condition was causally related to her industrial accident, and that her fall off a chair while at home merely aggravated or exacerbated her original injury, and did not constitute an intervening cause which would cut off the chain of causation. Singletary v. Mangham Construction Company, Inc., 418 So.2d 1138 (Fla. 1st DCA 1982). Claimant is entitled to an award of attorney’s fees pursuant to the provisions of section 440.34(3)(c), Florida Statutes (1981). Singletary v. Mangham Construction Company, Inc., 471 So.2d 635 (Fla. 1st DCA 1985); cf., Hillsborough County School Board v. Hilburn, 472 So.2d 1309 (Fla. 1st DCA 1985) (Singletary distinguished).
AFFIRMED.
BOOTH, C.J., and SMITH, J., concur.
WENTWORTH, J., concurs and dissents with opinion.